Opinion issued December 23, 2009
     











In The
Court of Appeals
For The
First District of Texas




NO. 01-09-01100-CV




IN RE MARK FEINHANDLER, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION 


By petition for writ of mandamus, relator, Mark Feinhandler, challenges the
trial court’s November 18, 2009 and December 21, 2009 orders requiring production
of income tax returns for the years 2006, 2007, and 2008.              
We deny the petition for writ of mandamus.  All outstanding motions are
overruled as moot.      
 
Per Curiam 
 
Panel consists of Justices Jennings, Higley, and Sharp.